Citation Nr: 1716555	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  04-38 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or a depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD.  The Board denied the appeal in September 2007.

The Veteran appealed the Board's September 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated, and case remanded, so that the Board could address the full breadth of the Veteran's claim. More specifically, the parties agreed that although the Veteran had filed a claim for service connection for PTSD only, the evidence of record contained diagnoses of psychiatric disorders other than PTSD.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).  The Court granted the Motion later that same month.

The Board remanded the case for additional development in August 2010, May 2012, March 2013, and September 2014.  After taking further action, the Appeals Management Center in Washington, DC, and the RO, respectively, denied the claim on each occasion, and returned the case to the Board.

With respect to characterization of the psychiatric claim on appeal, the Board notes that while the Veteran filed a claim seeking service connection for PTSD, the Board previously expanded and re-characterized the claim to include any acquired psychiatric disability to include PTSD.  As reflected on the title page of this decision, the Board has further expanded the claim to include any acquired psychiatric disorder currently manifested by the Veteran, including PTSD and/or a depressive disorder.  See id.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Of note, the June 2014 VA Clinical Documents are found in Virtual VA but not VBMS. 


FINDINGS OF FACT

Resolving all doubt in his favor, the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD and/or a depressive disorder, related to his military service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and/or a depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

As the Board's decision to grant the Veteran's claim for an acquired psychiatric disorder, to include PTSD and/or a depressive disorder, is completely favorable, no further notice and assistance is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations relevant to the claim.  

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (Jul 13, 2010) 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Veteran contends that he currently has PTSD as the result of his service in the Republic of Vietnam.  Specifically, he alleges that while assigned to the 610th Maintenance Battalion at Phu Loi Base Camp: one of his sergeants was killed; he experienced enemy explosions while on guard duty; was responsible for securing a minefield perimeter with wire; and handled body bags containing deceased soldiers' remains.  See May 2000 Information in Support of Claim for PTSD; see also May 2000 Statement in Support of Claim.  The Veteran's service records corroborate his service in Vietnam.  While no direct combat exposure is alleged by the Veteran, unit historical records indicate the Veteran's battalion was responsible for the defense of the Comanche Sector of the Phu Loi Base Camp during his tour in Vietnam.  See December 2001 Center for Unit Records Research Memo.  Unit historical documents also indicate enemy attacks against the Veteran's base during his tour.  See id.  The evidence therefore establishes an in-service stressor, and this element of service connection is met.

The earliest records of VA outpatient care begin in December 1999 when the Veteran underwent a VA psychiatry consultation.  The Veteran reported suicidal ideations with a plan.  See December 1999 VA Consultation Sheet.  The examining physician noted PTSD symptoms with fluctuating course to include nightmares and flashback episodes.  See id.  The Veteran's affect was mildly constricted and no paranoid ideations or delusional thinking was noted.  Id.  After conducting a thorough examination, the Veteran was diagnosed with PTSD and a depressive disorder NOS.  See id.  

VA and private treatment records support diagnoses of PTSD and major depressive disorder during the claims period.  See, e.g., January 2000 VA Progress Notes (diagnosing Veteran with PTSD); January 2005 VA H & P Note (diagnosing Veteran with PTSD and depression); May 2008 VA Psychiatry Consult (diagnosing Veteran with PTSD and major depressive disorder with psychotic features); July 2012  Dr. J.G. Initial Assessment (diagnosing Veteran with PTSD and major depressive disorder).  During an August 2012 VA psychiatry consult, a VA psychiatrist diagnosed the Veteran with PTSD and major depressive disorder  and noted that he had frequent nightmares and felt down every day.  The Veteran reported feelings of hopelessness and helplessness, and had recurrent suicidal ideations.  Id.  He reported minimal social interactions and stated that he sat with his back to the wall in restaurants and other public places.  Id.  The VA psychiatrist noted that the Veteran had significant dysphoria, some anhedonia, and a poorly defined fear/paranoia that someone may want to harm him.  Id.  

The Board notes that the record contains May 2002, February 2011, June 2012, and May 2014 VA examination reports, as well as an April 2016 VA addendum opinion opining that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  The May 2002 VA examiner noted that the Veteran had poor articulation, poor expressive language abilities, blunted affect, paranoia, and a "grouchy" mood on examination.  See May 2002 Compensation and Pension Exam Report.  The Veteran stated he had unwanted memories, auditory hallucinations, mood swings, emotional numbness, and trouble experiencing feelings like love and happiness. Id.  He also reported avoiding activities, places, and people.  Id.  The examiner diagnosed the Veteran with major depressive disorder with psychotic features but opined that he did not describe his traumatic stressors in a way that demonstrated the severity of the stressor.  Id.  The examiner stated she was uncertain if the Veteran met the stressor criterion given his poor articulation and limited amount of information.  Id.  The examiner also opined that there was no evidence of symptoms with significant frequency or intensity to warrant a diagnosis of PTSD.  Id.  
One VA psychiatrist conducted the February 2011 and May 2014 VA examinations, as well as the April 2016 VA addendum opinion.  In February 2011, the examining psychiatrist opined that the Veteran was malingering due to the results of a structured assessment, and as such, offered no diagnosis due to these assessment results.  See February 2011C & P Examination Note.  While the VA examining psychiatrist acknowledged the symptoms and diagnoses reported by the Veteran's treating VA psychiatrist, as well as by his private psychiatrist, the examining psychiatrist continued to fixate on her opinion that the Veteran was malingering during the May 2014 VA examination and April 2015 VA addendum opinion.  See May 2014 C & P Examination Note; see also April 2016 C & P Examination Note. She opined that she would have to resort to mere speculation to opine as to whether the Veteran had a mental disorder diagnosis that could be attributed to his period in active military service.  See May 2014 C & P Examination Note.  A different examiner saw the Veteran during the June 2012 VA examination.  However, that examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  See June 2012 C & P Examination Note.  Additionally, the examiner noted in her report that she concurred with the VA psychiatrist's malingering opinion but did not provide an explanation to substantiate this opinion.  Id.  

Nevertheless, the VA treatment records cited above demonstrate that the Veteran experienced PTSD symptoms which warranted a PTSD diagnosis by a VA psychiatrist during the course of the period on appeal.  These symptoms included reliving the traumatic experiences through nightmares, flashbacks, and hallucinations.  The VA treatment records show diagnoses of major depressive disorder and PTSD along with an explanation of the Veteran's supporting symptomatology.  Thus, the evidence is at least in equipoise as to whether the Veteran has current diagnoses of PTSD and major depressive disorder within the claims period.  Resolving all doubt in the Veteran's favor, this element of service connection is met.

During the August 2012 VA psychiatry consult, the Veteran's VA psychiatrist opined that the Veteran's PTSD and depressive disorder were related to his service in Vietnam.  The VA psychiatrist noted, in addition to the Veteran's other symptoms, he also had frequent nightmares of artillery and reported smells of napalm and chlorine. Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the final element of service connection is met.

Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran has current diagnoses of PTSD and/or a depressive disorder that are related to in-service stressors within the claims period.  Consequently, service connection for an acquired psychiatric disability, to include PTSD and/or a depressive disorder is warranted.

ORDER

Service connection for an acquired psychiatric disability, to include PTSD and/or a depressive disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


